The action was brought by the infant plaintiff to recover damages for personal injuries sustained when overtaken and struck by a car driven by defendant Kalb and owned by defendant Breit, as he was propelling a push cart without lights along the side of a highway, and by his father to recover for expenses and loss of services. Defendant Kalb died prior to the trial and the action as to him abated. Judgments in favor of defendant Breit, entered upon the verdict of a jury, unanimously affirmed, with costs. No opinion. Present — Young, Hagarty, Davis, Johnston and Adel, JJ.